I concur in the opinion of Judge CHASE and vote for the affirmance of the judgment appealed from. As to the questions discussed in the dissenting opinion of my brother HAIGHT, I am of the opinion that under both the constitutional provision and the statute, vacancies in the civil service can be filled by promotion from those occupying a lower *Page 255 
grade in the department, and that it is not necessary that the position should always be thrown open to persons not in service. The rules of the civil service commission in force at the time provided a scheme for promotion as distinguished from original appointment and for competition for such promotion. Had the defendant Worstell been promoted in accordance with the provisions of the rule, I think the promotion would have been valid, notwithstanding outside competitors might have stood higher on the eligible list. The difficulty is that Worstell, so far as appears by this record, was not promoted in accordance with the civil service rules nor was he certified for promotion, but was promoted arbitrarily without competition.